 


114 HR 4111 RH: Rural Health Care Connectivity Act of 2016
U.S. House of Representatives
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 452 
114th CONGRESS 2d Session 
H. R. 4111 
[Report No. 114–582] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Lance (for himself, Mr. Cramer, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
 
May 23, 2016 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on November 19, 2015 
 
 
 
 
A BILL 
To include skilled nursing facilities as a type of health care provider under section 254(h) of the Communications Act of 1934. 
 
 
1.Short titleThis Act may be cited as the Rural Health Care Connectivity Act of 2016. 2.Telecommunications services for skilled nursing facilities (a)In generalSection 254(h)(7)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(B)) is amended— 
(1)in clause (vi), by striking and at the end; (2)by redesignating clause (vii) as clause (viii); 
(3)by inserting after clause (vi) the following:  (vii)skilled nursing facilities (as defined in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a))); and; and 
(4)in clause (viii), as redesignated, by striking clauses (i) through (vi) and inserting clauses (i) through (vii). (b)Savings clauseNothing in subsection (a) shall be construed to affect the aggregate annual cap on Federal universal service support for health care providers under section 54.675 of title 47, Code of Federal Regulations, or any successor regulation. 
(c)Effective dateThe amendments made by subsection (a) shall apply beginning on the date that is 180 days after the date of the enactment of this Act.   May 23, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 